Citation Nr: 0942352	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-24 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1989 to November 
1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
in Columbia, South Carolina, which, in pertinent part, denied 
the above claims.

The Board notes that the issue on appeal previously included 
claims for service connection for a right foot disorder, a 
right ankle disorder, and irritable bowel syndrome with 
gastroesophageal reflux disease.  However, during the 
pendency of this appeal, in March 2009, the RO issued a 
rating decision granting these claims.  As this represents a 
full grant of the benefits sought on appeal, the respective 
issues are no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran contends that he currently has low back and left 
ankle disorders that are etiologically related to and 
aggravated by his service-connected right foot and ankle 
disabilities.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Veteran is service-connected for degenerative joint 
disease of the right ankle and residuals if a stress fracture 
of the second metatarsal of the right foot.  The Veteran 
underwent a VA examination in July 2008.  While the examiner 
addressed the asserted etiology of the low back and left 
ankle disorders to service directly, an opinion has not been 
provided as to a possible relationship between the Veteran's 
service-connected right ankle and right foot disabilities and 
his low back and left ankle disorders, to include whether the 
currently diagnosed low back and left ankle disorders were 
either caused by or are aggravated (permanently worsened) by 
the service-connected disabilities.  On remand such an 
opinion should be obtained, addressing whether any currently 
diagnosed low back and left ankle disorders are due to the 
Veteran's service-connected right ankle and right foot 
disabilities.   Assistance by VA includes obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Veteran also seeks to establish service connection for a 
psychiatric disorder, claimed as PTSD, that he attributes to 
his period of active service.

The Veteran's post-service records show that he has been 
diagnosed with various psychological disorders, to include 
PTSD, alcoholism, bipolar disorder with depression, affective 
or mood disorders, anxiety-related disorders, and borderline 
personality disorder.  As such, there is competent medical 
evidence that he has a current psychiatric disorder; however, 
a medical examination and opinion are required in order to 
reconcile these various diagnoses of record.  See Clemons v. 
Shinseki, 3 Vet. App. 1 (2009) (noting that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  In this regard, the Veteran's 
service treatment records show that during a June 1991 post-
combat examination, he reported experiencing depression or 
excessive worry.  As such, there is competent medical 
evidence of in-service incurrences of mental symptoms as 
might relate to a current psychiatric disorder.

In light of the above, and given the Veteran's reports of a 
continuity of symptomatology since service, the Board finds 
that he must be afforded a VA examination to determine 
whether he has a current psychiatric disability that is 
related to or had its onset during service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded an 
appropriate examination to determine the 
precise nature and etiology of any low 
back and left ankle disorder found on 
examination.  The claims file and a copy 
of this Remand must be made available to 
and be reviewed by the examiner in 
conjunction with conducting the 
examination.  The examination report must 
be annotated that the claims file was in 
fact reviewed in conjunction with the 
examination.  All tests that are deemed 
necessary by the examiner should be 
conducted.

The examiner must opine whether any low 
back and left ankle disorder found on 
examination was either caused by or is 
otherwise aggravated (i.e., permanently 
worsened) by the Veteran's service-
connected degenerative joint disease of 
the right ankle and residuals if a stress 
fracture of the second metatarsal of the 
right foot.

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner concludes that an opinion cannot 
be offered without a resort to 
speculation, it should be indicated.

2.  The RO/AMC should afford the Veteran 
an appropriate VA mental disorders 
examination to determine the precise 
nature and etiology of any psychiatric 
disorder found on examination.  The claims 
file and a copy of this Remand must be 
made available to and be reviewed by the 
examiner in conjunction with conducting 
the examination.  The examination report 
must be annotated that the claims file was 
in fact reviewed in conjunction with the 
examination.  All tests that are deemed 
necessary by the examiner should be 
conducted.

The examiner should diagnose all 
psychiatric disabilities found to be 
present and opine whether it is at least 
as likely as not that any such disability 
found on examination is etiologically 
related to the Veteran's period of active 
service, to include the June 1991 
inservice reports of experiencing 
depression or excessive worry.  In doing 
so, the examiner should acknowledge the 
Veteran's report of a continuity of 
symptoms since service.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  If the examiner concludes that an 
opinion cannot be offered without a resort 
to speculation, it should be indicated.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


